      Case 2:20-cv-00183-TOR     ECF No. 17    filed 04/06/21   PageID.166 Page 1 of 11




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7        RED LION HOTELS
          FRANCHISING, INC., a Washington          NO. 2:20-CV-0183-TOR
 8        corporation,
                                                   ORDER GRANTING PLAINTIFF’S
 9                               Plaintiff,        MOTION FOR DEFAULT
                                                   JUDGMENT
10             v.

11        JULIE DUMON, a married
          individual,
12
                                 Defendant.
13

14           BEFORE THE COURT is Plaintiff’s Motion for Default Judgment (ECF

15   No. 14). This matter was submitted for consideration without oral argument. The

16   Court has reviewed the record and files herein, the briefing, and is fully informed.

17   Defendant has not timely responded. There being no reason for further delay and

18   for the reasons discussed below, Plaintiff’s Motion for Default Judgment (ECF No.

19   14) is GRANTED.

20   //



     ORDER GRANTING DEFAULT JUDGMENT ~ 1
      Case 2:20-cv-00183-TOR     ECF No. 17   filed 04/06/21   PageID.167 Page 2 of 11




 1                                   BACKGROUND

 2         This case arises out of a personal guarantee made on a contract involving a

 3   franchise license agreement (“FLA”). ECF No. 1. On May 20, 2020, Plaintiff

 4   filed a complaint against Defendants Julie Dumon, Graham Hershman, and Helmut

 5   Horn alleging breach of contract. Id. On July 31, 2020, Defendant Julie Dumon

 6   was served through her husband Peter Dumon with the summons, complaint, civil

 7   cover sheet, and corporate disclosure statement. ECF No. 6. On December 14,

 8   2020, Plaintiff filed Notice of Voluntary Dismissal where the Court dismissed all

 9   claims against Defendants Graham Hershman and Helmut Horn. ECF Nos. 7-8.

10   As a result, Julie Dumon is the only remaining Defendant in this matter.

11         On February 1, 2021, Plaintiff filed a Motion for Entry of Default after

12   Defendant failed to answer, plead, or otherwise defend against the complaint. ECF

13   No. 12. On February 5, 2021, the Clerk of the Court entered the Order of Default.

14   ECF No. 13. On March 5, 2021, Plaintiff filed the instant Motion for Default

15   Judgment. ECF No. 14. The following factual allegations are derived from

16   Plaintiff’s motion and supporting documents. ECF Nos. 14-14-5.

17         Defendant is a member of PH Dayton, LLC. ECF No. 14-3 at 34. PH

18   Dayton entered into an FLA with Plaintiff for a hotel called Red Lion Inn & Suites

19   Dayton North in Dayton, Ohio. ECF No. 14-2 at 2, ¶ 3. As a condition of the

20   FLA, PH Dayton personally guaranteed the FLA. ECF No. 14-2 at 3, ¶¶ 6-7. PH




     ORDER GRANTING DEFAULT JUDGMENT ~ 2
      Case 2:20-cv-00183-TOR      ECF No. 17    filed 04/06/21   PageID.168 Page 3 of 11




 1   Dayton was also required to pay Plaintiff certain fees. ECF No. 14-3, at 10-11;

 2   ECF No. 14-2 at 3-4, ¶¶ 8-13. Defendant, as a member of PH Dayton, guaranteed

 3   the payment and performance of the FLA. ECF No. 14-4 at 1.

 4         On November 26, 2018, Plaintiff received notice the PH Dayton’s hotel was

 5   closing that same day. ECF No. 14-2 at 4, ¶ 14. On November 27, 2018, Plaintiff

 6   notified PH Dayton of contractual default and outstanding delinquency in

 7   payments due to the hotel’s closure and early termination of the FLA. ECF No.

 8   14-4 at 10-11. Defendant, as a member of PH Dayton and Guarantee signatory,

 9   has not paid $676,777.76 under the contract, comprised of $196,706.24 in past due

10   franchise fees and $480,071.52 in liquidated damages. ECF No. 14-2 at 5-6, ¶¶ 19-

11   22.

12                                      DISCUSSION

13         A. Jurisdiction

14         “When entry of judgment is sought against a party who has failed to plead or

15   otherwise defend, a district court has an affirmative duty to look into its

16   jurisdiction over both the subject matter and the parties.” In re Tuli, 172 F.3d 707,

17   712 (9th Cir. 1999) (internal citation omitted).

18         Here, the Court has subject matter jurisdiction over Plaintiff’s claims by

19   diversity of citizenship under 28 U.S.C. § 1332. The amount in controversy far

20




     ORDER GRANTING DEFAULT JUDGMENT ~ 3
      Case 2:20-cv-00183-TOR      ECF No. 17     filed 04/06/21   PageID.169 Page 4 of 11




 1   exceeds $75,000 and citizenship is diverse: Plaintiff is a Washington corporation

 2   and Defendant is a citizen of Illinois. ECF No. 1 at 1-2.

 3         Additionally, the Court has personal jurisdiction over the parties. Personal

 4   jurisdiction in federal courts is determined by the law of the state in which it sits.

 5   Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015). Washington state law

 6   permits personal jurisdiction over defendants to the full extent permitted by the

 7   Due Process Clause of the U.S. Constitution. Shute v. Carnival Cruise Lines, 113

 8   Wash. 2d 763, 766-67 (1989). Under the Due Process Clause, a court may

 9   exercise personal jurisdiction over a defendant only where “the defendant ha[s]

10   certain minimum contacts with the forum state such that the maintenance of the

11   suit does not offend traditional notions of fair play and substantial justice.” Picot

12   v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (quoting Int’l Shoe Co. v. Wash.,

13   326 U.S. 310, 316 (1945)) (internal quotation marks omitted).

14         Federal law governs interpretation and enforcement of forum selection

15   clauses in diversity cases. Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d

16   509, 513 (9th Cir. 1988). State law governs contract formation and the terms

17   contained therein. Lowden v. T-Mobile USA, Inc., 512 F.3d 1213, 1217 (9th Cir.

18   2008). An agreed-upon forum selection clause is presumptively valid and should

19   be upheld “absent some compelling and countervailing reason.” Murphy v.

20   Schneider Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004) (quoting M/S Bremen v.




     ORDER GRANTING DEFAULT JUDGMENT ~ 4
      Case 2:20-cv-00183-TOR      ECF No. 17    filed 04/06/21   PageID.170 Page 5 of 11




 1   Zapata Off-Shore Co., 407 U.S. 1, 12 (1972). A forum selection provision in a

 2   valid contract constitutes a waiver of objection to personal jurisdiction. See Chan

 3   v. Society Expeditions, Inc., 39 F.3d 1398, 1406 (9th Cir. 1994).

 4         Here, by contract, Defendant waived any defenses to personal jurisdiction

 5   and submitted to the exclusive jurisdiction of the federal or state courts located in

 6   Spokane, Washington. ECF No. 14-3 at 23, ¶ h. There is no evidence to the

 7   contrary that this contract is binding and enforceable. Based on the contract, the

 8   Court finds sufficient minimum contacts for personal jurisdiction. Thus, the Court

 9   has jurisdiction to enter judgment in this matter.

10         B. Procedural Requirements

11         Under the Local Civil Rules, obtaining a default judgment is a two-step

12   process. LCivR 55. A party must first file a motion for entry of default to obtain a

13   Clerk’s Order of Default, and then file a separate motion for default judgment. Id.

14   To obtain a default judgment, the moving party must “(A) specify whether the

15   party against whom judgment is sought is an infant or an incompetent person and,

16   if so, whether that person is represented by a general guardian, conservator, or

17   other like fiduciary; and (B) attest that the Servicemembers Civil Relief Act, 50

18   U.S.C. App. §§ 501-597b [now codified at 50 U.S.C. § 3901, et seq.], does not

19   apply.” LCivR 55(b)(1).

20




     ORDER GRANTING DEFAULT JUDGMENT ~ 5
      Case 2:20-cv-00183-TOR      ECF No. 17    filed 04/06/21   PageID.171 Page 6 of 11




 1         Here, Plaintiff complied with the first step in seeking default judgment.

 2   Plaintiff submitted a motion for entry of default on February 1, 2021. ECF No. 12.

 3   On February 5, 2021, the Clerk of the Court entered the Clerk’s Order of Default

 4   for Defendant’s failure “to answer, plead or otherwise defend against the

 5   complaint.” ECF No. 13. Regarding the second step, Plaintiff complied with

 6   Local Civil Rule 55 by submitting declarations that certify Defendant is not an

 7   infant nor incompetent person, and the Servicemembers Civil Relief Act does not

 8   apply. ECF No. 14-1 at 1, ¶ 2; ECF No. 16 at 2, ¶ 2.

 9         Under Federal Rule of Civil Procedure 55(b), a plaintiff is entitled to default

10   judgment by the Clerk where the “claim is for a sum certain or a sum that can be

11   made certain by computation” or by the Court in all other cases. When a party

12   applies for default judgment with the Court or the Clerk refers the motion to the

13   Court, the Court “may conduct hearings or make referrals—preserving any federal

14   statutory right to a jury trial—when, to enter or effectuate judgment, it needs to:

15   (A) conduct an accounting; (B) determine the amount of damages; (C) establish the

16   truth of any allegation by evidence; or (D) investigate any other matter.” Fed. R.

17   Civ. P. 55(b)(2); LCivR 55(b)(2).

18         C. Substantive Requirements

19         Federal Rule of Civil Procedure 55 “gives the court considerable leeway as

20   to what it may require as a prerequisite to the entry of a default judgment.”




     ORDER GRANTING DEFAULT JUDGMENT ~ 6
      Case 2:20-cv-00183-TOR      ECF No. 17    filed 04/06/21   PageID.172 Page 7 of 11




 1   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987) (citing Fed.

 2   R. Civ. P. 55(b)(2)). “The general rule of law is that upon default the factual

 3   allegations of the complaint, except those relating to the amount of damages, will

 4   be taken as true.” Id. at 917-18 (internal citation and quotation omitted). The

 5   decision whether to enter default judgment is within the Court’s discretion. Eitel v.

 6   McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). In evaluating the propriety of

 7   default judgment, the Court is guided by seven non-exclusive factors:

 8         (1) the possibility of prejudice to the plaintiff, (2) the merits of
           plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
 9         the sum of money at stake in the action[,] (5) the possibility of a
           dispute concerning material facts[,] (6) whether the default was due to
10         excusable neglect, and (7) the strong policy underlying the Federal
           Rules of Civil Procedure favoring decisions on the merits.
11

12   Id. at 1471-72. The Court assumes facts alleged in the complaint are true. Geddes

13   v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).

14      1. Possibility of Prejudice

15         The first factor considers whether Plaintiff will suffer prejudice if default

16   judgment is not entered. Eitel, 782 F.2d at 1471-72. A plaintiff would suffer

17   prejudice if the default judgment is not entered because it would be left without

18   other recourse for recovery. Philip Morris USA, Inc. v. Castworld Prods., Inc.,

19   219 F.R.D. 494, 499 (C.D. Cal. 2003).

20




     ORDER GRANTING DEFAULT JUDGMENT ~ 7
      Case 2:20-cv-00183-TOR        ECF No. 17   filed 04/06/21   PageID.173 Page 8 of 11




 1         In this case, Plaintiff will suffer prejudice if default judgment is not entered,

 2   as it would leave Plaintiff with no other remedy to proceed directly against

 3   Defendant for her guarantee of the FLA. Thus, this factor weighs in favor of an

 4   entry of default judgment.

 5      2. Merits and Sufficiency of Claims

 6         The second and third factors are often weighed together and favor a default

 7   judgment when the “allegations in the complaint are sufficient to state a claim on

 8   which the [plaintiff] may recover.” Danning v. Lavine, 572 F.2d 1386, 1388 (9th

 9   Cir. 1978). Under Washington law, a breach of contract claim consists of a valid

10   contract between the parties, a breach of that contract, and resulting damages.

11   Lehrer v. State, Dep’t of Soc. & Health Servs., 101 Wash. App. 509, 516 (2000)

12   (internal citation omitted).

13         Plaintiff’s complaint is well-pleaded in that it adequately states the facts,

14   circumstances, and elements of its claim against Defendant. ECF No. 1. Plaintiff

15   identified the contractual agreement and Defendant’s guarantee on the same,

16   Defendant’s failure to pay, and the resulting damage. ECF No. 14 at 5-7. Thus,

17   the second and third factors weigh in favor of an entry of default judgment.

18      3. Money at Stake

19         Regarding the fourth factor, the Court considers the sum of money at stake.

20   Eitel, 782 F.2d at 1471-72. Considerations include “the amount of money




     ORDER GRANTING DEFAULT JUDGMENT ~ 8
      Case 2:20-cv-00183-TOR       ECF No. 17    filed 04/06/21   PageID.174 Page 9 of 11




 1   requested in relation to the seriousness of the defendant’s conduct, whether large

 2   sums of money are involved, and whether ‘the recovery sought is proportional to

 3   the harm caused by defendant’s conduct.’” Curtis v. Illumination Arts, Inc., 33 F.

 4   Supp. 3d 1200, 1212 (W.D. Wash. 2014) (quoting Landstar Ranger, Inc. v. Parth

 5   Enterprises, Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal. 2010)).

 6         Plaintiff alleges that Defendant owes a sum certain of $676,777.76 for

 7   $196,706.24 in past due fees and $480,071.52 in liquidated damages calculated as

 8   a loss of future monthly royalty fees and monthly program fees as a result of the

 9   early termination. ECF No. 14 at 5. To substantiate this amount, Plaintiff

10   submitted a declaration and exhibits, including the FLA and Guarantee. See ECF

11   Nos. 14-2-14-4. While a large sum of money weighs in favor of a decision on the

12   merits, the amount directly relates to and flows from the Defendant’s breach of the

13   guarantee with no contradictory evidence. Therefore, the fourth factor weighs in

14   favor of default judgment.

15      4. Dispute of Material Facts

16         The fifth factor weighs the possibility of a dispute regarding any material

17   facts in the case. Eitel, 782 F.2d at 1471-72. As Defendant has not responded in

18   this case, all well-pleaded facts in Plaintiff’s complaint are taken as true, except

19   those relating to damages. TeleVideo Sys., Inc., 826 at 917-918. In light of the

20   contractual nature of the claim, there is little to no likelihood of a dispute




     ORDER GRANTING DEFAULT JUDGMENT ~ 9
     Case 2:20-cv-00183-TOR       ECF No. 17   filed 04/06/21   PageID.175 Page 10 of 11




 1   concerning material facts with the action, especially where no evidence has been

 2   introduced contrary to the supporting documents. Thus, the fifth factor weighs in

 3   favor of default judgment.

 4      5. Excusable Neglect

 5         The sixth factor considers whether the defendant’s default is due to

 6   excusable neglect. Eitel, 782, F.2d at 1471-72. Plaintiff has shown proper service

 7   on Defendant, and there is no evidence that the failure to respond to the complaint

 8   is the result of excusable neglect. Shanghai Automation Instrument Co. v. Kuei,

 9   194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001); see also United States v. High

10   Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (Default judgment

11   “perfectly appropriate” against party that failed to appear.). Thus, the sixth factor

12   weighs in favor of default judgment.

13      6. Decision on the Merits

14         The seventh factor considers the policy favoring a decision on the merits.

15   Eitel, 782 F.2d at 1471-72. Although this factor “almost always disfavors the entry

16   of default judgment,” it is not dispositive. Curtis, 33 F. Supp. 3d at 1213. This

17   single factor is not sufficient to overcome the weight of the other factors,

18   especially where Defendant’s failure to respond makes a decision on the merits

19   impractical. Thus, default judgment in favor of Plaintiff and against Defendant is

20   warranted.




     ORDER GRANTING DEFAULT JUDGMENT ~ 10
     Case 2:20-cv-00183-TOR      ECF No. 17    filed 04/06/21   PageID.176 Page 11 of 11




 1         Having reviewed the motion and record in light of the Eitel factors, the

 2   Court finds the entry of default judgment appropriate in this case.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Motion for Default Judgment (ECF No. 14) is GRANTED.

 5         2. Judgment is awarded to Plaintiff Red Lion Hotels Franchising, Inc.

 6            against Defendant Julie Dumon in the amount of $676,777.76.

 7         3. Pursuant to Fed. R. Civ. P. 54, the Clerk of Court is directed to enter

 8            Judgment against Defendant Julie Dumon accordingly, noting the

 9            applicable post-judgment statutory interest rate, 28 U.S.C. § 1961.

10         The District Court Executive is directed to enter this Order, enter judgment

11   accordingly, furnish copies to counsel, and CLOSE the file.

12         DATED April 6, 2021.

13

14                                  THOMAS O. RICE
                                 United States District Judge
15

16

17

18

19

20




     ORDER GRANTING DEFAULT JUDGMENT ~ 11
